 30DECISIONSOF THE NATIONALLABORRELATIONS BOARDW.A.D. Rentals,Limited d/b/a Kelly's Private CarServiceandLocal 3036,TaxiDrivers andAlliedWorkersUnion,ServiceEmployeesInternational Union,AFL-CIO-CLC. Case 29-CA-11940June 9, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn April 28, 1987, Administrative Law JudgeJesseKleiman issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,W.A.D.Rentals,Limited d/b/a Kelly's Private Car Serv-ice,Queens, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.Lyn Neugebauer, Esq.,for the General Counsel.StuartM. Kirshenbaum, Esq.andSanford E. Pollack, Esq.(MarshallM. Miller Associates, Inc.),of Hewlett, NewYork, for the Respondent.David Stolow, Esq. (Donald F.Menagh, P.C),of NewYork, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge. On thebasis of a charge filed on 2 July 1985 by Local 3036,Taxi Drivers and Allied Workers Union, Service Em-ployees International Union, AFL-CIO-CLC (Union orCharging Party), the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 29, Brooklyn, New York, issued a complaint andnotice of hearing on 16 September 1985, against W.A.D.Rentals, Limited d/b/a Kelly's Private Car Services (Re-spondent) alleging that the Respondent engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and(5) of the National Labor Relations Act (theAct).On 26 September 1985 the Respondent duly filedan answerto the complaint, in substance, denying thematerial allegations.In its answer to the complaint, theRespondent raised the following affirmative defenses.1.The Complaint fails to statea claim uponwhich relief can be granted pursuant to any of theprovisions of the National Labor Relations Act, asamended.2.Any claims assertedagainst theRespondent, ir-respective of their veracity, are in any event time-barred and must be dismissed pursuant to the six (6)month statute of limitations set forth at Section10(b) of the Act.On 30 December 1985, the Respondent filed a Motionfor Summary Judgment alleging that an objective basisexisted for the Respondent to believe that the Union nolonger had the support of a majority of the employeedrivers because there has been several layers of turnoverof employees in the past 5 years, and therefore the Re-spondent had no continuing obligation to recognize andbargain with the Union or to execute a wntten collec-tive-bargaining agreement on demand; that the Unionhad abandoned representation of unit employees; andthat the Union did not make a timely demand for bar-gaining.The Respondent sought dismissal of the com-plaint in its entirety. By Decision and Order dated 9April 1986, the Board denied the Respondent's Motionfor Summary Judgment for the reason that "the Re-spondent has not met its burden of demonstrating the ab-sence of a genuine dispute as to the material facts inissue."A hearing was held beforeme inBrooklyn,NewYork, on 14, 15, and 24 July 1986.1 All parties were af-forded full opportunity to appear, to introduce evidence,to examine and cross-examine witnesses, to argue orallyon the record, and to file briefs. At the opening of thehearing the Respondent renewed its "motion for a sum-mary judgment. Predicated largely on [Section 10(b)]'sstatute of limitations [sic] at 6 months imposed under theAct." I reserved decision on this motion. At the close oftheGeneral Counsel's case the Respondent renewed itsmotion todismissthe complaint for various reasons, 2iOn 24 June 1986 the Respondent filed a petition to quash subpoenasThe General Council opposed such petition in writing filed on 10 July1986 The Respondent also filed a petition to revoke subpoena ad testifi-candum and subpoena duces tecum on 14 July 1986 At the opening ofthe heanng I denied the Respondent's petitions At the close of the Gen-eralCounsel'scase, however, the Respondent amended its answer toadmit "commercejurisdiction,"in effect resolving this issueMoreover,on 9 June 1986 the Respondent filed a motion and demand for a bill ofparticularsThe General Counsel filed a reply in part and opposition inpart to motion for bill of particulars on 30 June 1986 By letter dated 3July the Respondent renewed its request for a bill of particulars, assertingthat the General Counsel's reply was inadequate The General Counselthereafter filed an amended reply in part and opposition in part to motionfor bill of particulars on 10 July 1986 At the hearing I found that "theinformation that was supplied to the Respondent's counsel adequately sat-isfies as much of the request for the bill of particulars as is warranted "2Briefly, the reasons set forth by the Respondent as the basis for dis-missal of the complaint are That any claim of an unfair labor practice istime-barred by Sec 10(b) of the Act, that the refusal of the Regional Di-rector to issue a complaint in a previous case based on a chargefiled bythe Union involving the same parties and factual background and consid-ered with any additional facts, the "entirety of those matters are now[Res Judicata]and compose the law of this case with respect to thesedealings between the employer and the union", that the Union is guilty oflaches since it failed to demand bargaining or execution of a written con-tract for 15 months after the parties allegedly reached agreement on allContinued289 NLRB No. 9 KELLY'S PRIVATE CAR SERVICEwhich will be fully discussed. I denied the Respondent'smotion to dismiss the complaint. The Respondent againrenewed its motion to dismiss the complaint in its entire-ty at the close of the hearing on the same grounds, insubstance,as previously asserted.I reserved decision onthemotion. Thereafter, the General Counsel, the Re-spondent, and the Union all filed briefs in this case. In itsbrief the Respondent seeks dismissal of the complaint,"For all the foregoing reasons and those depicted on theevidentiary record." For the reasons set forth, I grantthe Respondent's motion to dismiss the complaint in part,and deny its motion to dismiss in other part.On the entire record and the briefs of the parties, andon my observation of the witnesses, I make the followingFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, at all times material, has been a NewYork corporation with its principal office and place ofbusiness at 212-35 42d Avenue, Queens, New York, en-gaged in the business of providing private car transporta-tion services. In the course and conduct of its businessoperations during the preceding 12 months, these oper-ations being representative of its operations at all timesmaterial, theRespondent derived gross revenues inexcess of $500,000. During thesameperiod of time, theRespondent, in the course and conduct of its business op-erations, purchased and received at its place of businessgasoline,automobile parts, and other products, goods,and materials valued in excess of $50,000 from other en-terprises, located within the State of New York, each ofwhich other enterprises had received these products,goods, and materials directly from points outside theState of New York. The complaintalleges,the Respond-ent admitted to the above as fact at the hearing,3 and,therefore, I find that the Respondent is now, and hasbeen at all times material,an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) oftheAct.The complaint also alleges, the Respondentadmits, and I find that William Kelly, the Respondent'spresident, at all times material has been, and is now, asupervisorwithin the meaning of Section 2(11) of theAct, and an agent of the Respondent within the meaningof Section 2(13) of the Act.4contractual terms, that the Respondent had a good-faith doubt of theUnion'smajority status at the time it withdrew recognitionof the Union,founded on objectiveconsiderations, namely,the abandonment of theunit employees and the"several layersof turnoverof employees duringthe almost 5 years since the Union's narrow 15-14 electionvictory in De-cember 1981",and the GeneralCounsel's failure of proof in this caseaAlthoughthe Respondent amended its answer at the hearing to admitthe jurisdictional allegations in the complaint as fact, it continued to denythe legal conclusion that the Respondent is anemployerwithin the mean-ing of Sec2(2), (6), and (7) of the Act4The evidence shows that Edward Kelly,son of WilliamKelly, andthe Respondent's vice president,is a partowner of theRespondent andthe Respondent's manager,and at all times material has been,and is now,a supervisor within the meaningof Sec 2(11) of theAct, and an agent ofthe Respondent within the meaningof Sec 2(13) of the ActII.THE LABOR ORGANIZATION INVOLVED31The complaint alleges that Local 3036, Taxi Driversand Allied Workers Union, Service Employees Interna-tionalUnion,AFL-CIO-CLC is a labor organizationwithinthe meaningof Section 2(5) of the Act. The Re-spondent in its answer denies this allegation on the basisof lack of knowledge and information sufficient to forma belief thereon. On 5 February 1982, the Board certifiedtheUnion as the exclusive representative of the Re-spondent's employees in an appropriate unit for the pur-poses of collective bargaining regarding rates of pay,wages, hours of employment, or other conditione of em-ployment, after a union victory in a Board-conductedelection.Moreover, the Union has an industrywide col-lective-bargaining agreement with the Medallion Taxicabindustry. I therefore find and conclude that Local 3036,Taxi Drivers and Allied Workers Union, Service Em-ployeesInternationalUnion, AFL-CIO-CLC is a labororganization within the meaning of Section 2(5) of theAct. 5III.THE APPROPRIATE BARGAINING UNITThe complaint alleges that the following employees ofthe Respondent constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All full-time and regular part-time drivers em-ployed by the Employer at its Queensgarage, ex-cluding all office clerical employees, dispatchers,bookkeepers,management personnel,guards and allsupervisors as defined in Section 2(11) of the Act.The Respondent denies this allegation. In a Stipulationfor Certification upon Consent Election dated 15 Decem-ber 1980, signed by the Respondent and the Union andagreeing to a Board-conducted secret-ballot election ofitsemployees, the Respondent accepted as appropriatefor the purposes of collective bargaining this very sameunit.The Board certified the Union on 5 February 1982as the exclusive bargaining representative of the Re-spondent's employees in the same described unit. TheRespondent offered no evidence to refute the appropn-ateness of this unit for purposes of collective bargaining.Therefore, I find and conclude that:All full-time and regular part-time drivers em-ployed by the employer at Queens garage, exclud-ing all office clerical employees, dispatchers, book-keepers,management personnel,guards and all su-pervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.5Photo Drive Up,267 NLRB 329 (1983),MichiganBell Co,182 NLRB632 (1970) Additionally,the Respondent failed toproduceany evidenceat the hearing contradicting this or supporting its denialof the Union'sstatus as a labor organizationwithinthe meaningof the Act 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIV. THE ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges that since onor about 13 June1985, the Respondent has failed and refused, and contin-ues to fail and refuse, to execute a written collective-bar-gaining agreement embodying the terms and conditionsof employment agreed on between the Respondent andthe Union about 16 January 1984, although requested todo so by the Union; and that about 13 June 1985, the Re-spondent withdrew its recognition of the Union as theexclusive-bargaining representativeof itsemployees in anappropriate unit, and since that date has failed and re-fused, and continues to fail and refuse to recognize andbargain withthe Unionas the exclusive bargaining repre-sentative of such employees, and by such acts the Re-spondent has interfered with, restrained, and coerced,and continues to interfere with,restrain,and coerce itsemployees in the exercise of the rights guaranteed inSection 7 of the Act in violation of Section 8(a)(1) of theAct, andthe Respondent has also refused to bargain col-lectively and is refusing to bargain collectively with theUnion in violation of Section 8(a)(5) of the Act. The Re-spondent denies these allegations.A. BackgroundThe Respondentoperates a taxi servicewhosebusinessmainly consistsof providingpassengerfare service toand from the Long Island Railroad Station in Bayside,Queens,New York. This is a family-ownedbusinesswhose owners include William Kelly, his son EdwardKelly, and, at the time of the events, another relative,Carmello Forame. For the past few years and for all in-tents andpurposes, Edward Kelly has runand managedthe business due to debilitatingmedical illnessesaffectinghis father,William Kelly, and uncle, Forame. The Re-spondent's businessoperation differs from the New YorkCity medallioned taxicab industry in that it is a privatecar service or livery business, whose drivers may notaccept street fares,passengerswho hail a cruising cabfrom the sidewalk for a metered ride. Instead, all ridersare obtained either by telephone calls directly from cus-tomers or by picking up passengers at the Long IslandRailroad Station in Bayside. Cars are dispatched eitherfrom the Respondent's headquarters or by two-way radiocommunication.Fares are set by the Respondent and arenot subject to regulation by the New York City Taxi andLimousine Commission.The Union began its organizingcampaignamong theRespondent's drivers in 1980. The Respondent and theUnion executed a Stipulation for Certification upon Con-sentElection on 15 December 1980, and the ensuingBoard-held secret-ballot election on 9 January 1981 re-sulted in a 15 to 14 vote in favor of the Union. The Re-gional Director for Region 29 certified the Union as theexclusivebargainingrepresentative of the Respondent'semployees in the appropriate unit for the purpose of col-lective bargaining on 5 February 1982. Thereafter, and atthe Union's request, the parties entered into negotiationsfor a collective-bargainingagreement.B. The EvidenceThe record shows that the Respondent and the Unionheld approximately six or seven negotiation meetings atthe Traveller's Inn nearLaGuardia Airport in Queens,New York,commencingon 26 April through 3 Novem-ber 1982. At these negotiations, the Respondent was rep-resented by Edward Kelly and Carmello Forame, part-owners, and Brian Tunney, Esq.,6 while the Union rep-resentativeswere Gasper Pecorella and Michael Rosen-thal, the Union's vice president and recording secretary,respectively, Stuart Bochner, Esq.,7 and two bargainingunit employees, Milton and Connors.At the first negotiation meeting on 26 April 1982, theUnion presented its list of proposals for inclusion in acollective-bargaining agreement and, for use as a guide-line in negotiating the agreement,proffered a copy of anagreement between the Union and the MetropolitanTaxicab Board of Trade, the Union's "master contract."8Rosenthal testified that with Tunney and Bochner actingas spokesmen for the Respondent and the Union, respec-tively, the parties discussed the following items: duescheckoff,which was proposed by the Union and op-posed by the Respondent; arbitration, the Union seekingthe New York State Mediation Board and the Respond-ent asserting the American Arbitration Association as ar-bitrator; union security, the Union requiring a union-se-curity clause and the Respondent rejecting this demand;health, welfare, and pension plans, with the Union offer-ing to includemanagementrepresentatives in the plans,subject to the legality of this arrangement.Although the record is unclear regarding the specifics,the evidence shows that the Respondent and the Unioncontinued to meet and discuss the terms and conditionsof a collective-bargaining agreement at several subse-quent negotiation sessions through October 1982. Theparties met again on 3 November 1982.9 Rosenthal testi-fied that they reviewed "topics" that had been agreed toat the previousbargaining sessionsand negotiated toagreement various other issues such as: some aspects ofthe driver work shift schedules, vacations, jury duty pay,carwash responsibility, interior car care; breakdownpay, i 0 the noncommissionable portion of the fare rate; i i6During these negotiations, the Respondent was represented by thelaw firm of Putney, Twombly, Hall and Htrson, Esqs, and Tunney was"of counsel."7At the time, Bochner was a partner in the law firm of Menagh,Trainor and Bochner, Esqs, which represented the Union in collective-bargaining negotiations8While Kelly raised an objection to the use of the master contract as aguide in the negotiations because some of its terms were not applicable tothe type of car transportation service operation run by the Respondent,he did, although reluctantly,allow it to be used in such a manner8Although Rosenthal testified that Bochner was present at this meet-mg, Tunney disputed this in his testimonyMoreover,although Bochnertestified as a witness,he neither confirmed nor denied his presence at thismeeting.10When a car in service becomes disabled, the dnver receives anhourly rate up to 4 hours or,on repair of the automobile, whichever islessI IThe Respondent receivesan amountthat "comes off the top of thefare,"which is not subject to driver commissions KELLY'S PRIVATE CAR SERVICE33seniority; leaves of absence; bulletin boards; a creditunion; and a 3-year contract term. Rosenthal stated thatother items discussed, but not fully agreed to, were:drivercommissions, gasoline charges, radio charges,union security, dues checkoff, a final driver work shiftschedule, and arbitration. Rosenthal recounted that at thenegotiations agreement regarding particular issues wassignifiedby Bochner and Tunneystating so,and thatthere was no initialing or "signing off" of the item in anywritten proposal, or the master contract or in any noteskept by the parties.Regarding the 3 November 1982 negotiation meeting,Tunney testified that:[I]twas a rockysession asthe last session alwaysis;at the conclusion of which, having agreed onsuch things as commissions and whatever otherterms, a great number of terms, the parties shookhands and went off theirseparateways. The expec-tation being that a document would be prepared bytheUnion . . . within a reasonable time ... andthe parties would have to work out the languageand-andany othermiscellaneous terms. . . .I ex-pected a tough draftingsessionafter I got the firstdraft, that'swhat I expected as I left the room inNovember of `82. ... The sense-and what I'mtrying to point out is, we-I anticipated a contractto be forthcoming and we would look forward towhat kindof languagewould be worked out in thatagreement so that we could say all right yes, that isexactly the agreement.Tunney also testified, however, that not all the issues dis-cussed at this meetinghad been resolved. We stated:[T]hemasteragreementhad many many terms,many of which did not apply to us. But we wentthrough each of those termsdeleting someof them,talking about others and on some of them, we put ahold.At the time that we concluded our negotia-tions in November of `82, there was still a numberof items that was still a hold.Bochner testified,in substance,that by theend of ne-gotiationsinNovember1982, agreement on a fullcollec-tive-bargainingcontracthad been"about 90 percentdone."Left"open"for resolution was some aspect of the"commission package"and shift scheduling.Bochneradded that,"allof the non economic,non wage relateditems were fairly well set,"mostof the "scheduling wasagreed to," "hospitalizationwas taken care of," as wellas pension,major medical,and sick days.Moreover,it is uncontested that at the conclusion ofthismeeting the Union agreed,at the Respondent's re-quest,to prepare a draft collective-bargaining agreementand send it to the Respondent for review.Rosenthal testified that there was no contact betweenthe Respondent and the Union until January 1984 for thereason that starting inOctober 1982, the Unionhad beenengaged in negotiating a newcollective-bargainingagreementwith theMetropolitanTaxicabBoard ofTrade,a new master contract affecting the MedallionTaxi fleets,and thatcovered the Union's entire member-ship with the exception of Kelly's employees. Rosenthalrelated, "The entire focus of the Union became an at-tempt to get that contract. It's the only contract wehave."While the master contract had expired on 16 No-vember 1982, the parties thereto had agreed to extend ituntil 10 March 1983 while they met to negotiate a newagreement.However, Rosenthal added that despite theUnion's preoccupation with its efforts to negotiate a newmaster contract, he attempted to contact Tunney by tele-phone "5 to 10 times" during the period from Januarythrough March 1983 in order to continue contract nego-tiations,but was unable to reach him, being told thateither Tunney was ill, unavailable at the time, or out ofthe office. Although Rosenthal related that he left mes-sageswith Tunney's secretary for Tunney to call himback, Tunney never in fact returned his calls.Rosenthal relatedthat from March through July 1983,theUnion was engaged in sporadic selective strikesthroughout the taxicab industry that totally absorbed itstime and effort. He testified:In July 1983, pretty much everything fell apart.We were just about ready to begin our electionperiod forour unionofficers who are elected every3 years, and 6 of our vice presidents decided to runagainst the incumbent leadership, including Mr. Pe-corellawho was the primary person dealing withKelly's.From July 1983 through November 1983 nothingwas accomplished.We had no contract with theMetropolitanTaxicabBoard of Trade so wecouldn't do anything with them. We were totallyimmersed in the election and could not do anythingelse.Rosenthal continued that in and around Thanksgiving1983, the Union reached agreement with the Metropoli-tan Taxicab Board of Trade on a new bargaining con-tract and that, "The period of December 1983 was takenup with the ratification of the contract."Tunney testified that "after negotiations in Novemberof `82, there was no contact that I recall for a substantialperiod oftime;sixmonths, eight months, nine months."According to Tunney, he then received two or threetelephonecalls, "all in late`83," presumably from Rosen-thal,who on one occasion told him that the draft of thebargaining agreementwas almost complete, and Tunneyrequested that a copy be sent to him when it was fin-ished.Tunney related that during another of these callsRosenthal told him that the Union was havingan "inter-nal union election problem," a problem with the "Medal-lion Cab Industry" negotiations and a strike, and that hewas "sorry it's taking so long; I'll get back to you," withreference to the draft of the collective-bargaining agree-ment.Rosenthal testified that in early January 1984, Bochnercontacted Tunney anda meetingwas scheduled for 16January 1984 and held at Bochner's office in Manhattan,New York. 12 Present at this meeting were Bochner and12 Tunney testifiedthat it was Rosenthal who had scheduled this meet-ing and had askedTunneyto bring his notes, taken at the last negotiatingContinued 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRosenthal for the Union, and Tunney on behalf of theRespondent.NeitherKelly nor Forame attended themeeting.' 3Bochner testified that the purpose of themeeting was "to finalize" all the terms and conditions ofemployment to be included in the collective-bargainingagreement. His account of what occurred is as follows:We did discuss all of the terms which the Unionbelieved had been agreed to prior to that time, anddid discuss the terms that were close to agreementand eventually reached agreement that day. . . .Brian Tunney had made his notes and I made mynotes and we went through all the items and thenfinalized itwith a substitute set of notes . . . thenotes that I made at the end of the meeting whenwe finalized everything. . . . Tunney and I agreedthat after we had all theitemsset forth that I woulddraft a proposed agreement embodying those thingsfor his review. That was the way we left it at thatmeeting.We didn't sign off on each other's notes oranything like that... . There wasn't any initialling[sic].' 4Rosenthal testified similarly regarding what had hap-pened at themeeting andadded that the meeting closedwith handshakes all around, congratulating our-selves for a clean, fair negotiation. Each side feltthat they had done the best they could. There wassome discussionwith regard to which attorneywould actually draft thelanguage,but it was clearat the end of the meeting that Mr. Bochner wassupposed to draft thelanguage.We left agreeing tocontact each other when the language was ready.session on3November1982, since Bochner had not attended that meet-ing and this would perhaps facilitate the negotiations and the preparationof a draft bargaining agreement Although Bochner could not recall if heor Rosenthal had arranged this meeting with Tunney, he did testify that,"for a period prior to January 1984" he had attempted to contact Tunneyin order to finalize the agreement but unsuccessfully13Although Tunneytestified that he had no authority to negotiate anew bargaining agreement without Kelly'spresence,Bochner testifiedthat Tunney had told him that he had authority to bind the Respondentin such negotiations and that was also "evident from the prior negotiatingsessions,and from the fact that [Tunney] agreed to sit down at the [16January 1984]meeting and finalize the contract"However, bothBochner and Rosenthal also testified that the issue of Tunney's authoritywas neverraised bythem nor did it comeup fordiscussion in anymanner during the negotiations or at the 16 January 1984 meeting, al-though at the latter meeting Kelly,for the first time, failed to appear at anegotiation sessionMoreover,on cross-examination,Bochner stated thatTunneyhad ineffectmade representations regarding his authority since"[Tunney]was their spokesman and there were Kelly's present when hesaid we have agreement on those points and no people who I knewtobeKelly'shad contradicted him " Rosenthal also testified thatthroughout the negotiations it was Tunney who spoke in authority forthe Respondent at all times14According to the testimony of Bochner and Rosenthal the partiesreached agreement on the previously unresolved issues and reviewedthose items previously agreed to including shift scheduling,medical ben-efits,vacations,an agency shop clause, no payroll dues deduction, theAmerican Arbitration Association as arbitrator, a 41-percent commissionfor drivers,a 40-cent noncommissionable amount, and no driver gas orradio use charges,juryduty pay, no driver carwash charges; and theUnion withdrew its demands for pension,major medical coverage, andsick leave daysTunney's recollection of the 16 January 1984 meetingwas that its primary purpose was to update Bochner re-garding what had been agreed to between the parties sothat Bochner could prepare a written draft of the pro-posed collective-bargaining agreement,since he had notattended the last negotiation meeting in November 1982.Tunney stated that they discussed the terms of the pro-posed contract, "such things as the commission rates, thethree year agreement, the many other terms that hadbeen spoken about, many of which had in fact beenagreed to during the `82 negotiations." Tunney main-tained that this meeting was not a negotiating session be-cause he would not conduct any negotiations without hisclient,Kelly, being present at the meeting. Tunneyadded:As we concluded what at best could be describedas an attempt at a drafting session,it lasted less thanan hour, Mr. Rosenthal, whom I have affection for,in truth . . . said to me, "Brian, when we get theagreement to you, do you think you'll have anyproblem having Kelly sign it?" And I said, "Mikelook, it's been 14 months, please get the agreementtome and we'll see what happens," and I left it atthat. 15Kelly testified that he was unaware of the 16 January1984 meeting at Bochner's office because Tunney hadnot advised him about it, nor did Tunney apprise him ofwhat had occurred at the meeting or discuss this withhim. Kelly stated that he had attended all the prior nego-tiating sessions through November 1982. He added thatalthough he had never told Tunney that Tunney couldnot negotiate on the Respondent's behalf without Kellybeing present also, they in fact had never discussed thisatall.Moreover,Kelly denied that the parties hadreached agreement to most or all the items to be includ-15Tunney testified that the proposed draft bargaining agreement wasexpected to contain the items agreed on during the negotiations and thoseitems left on "hold"to which agreement between the parties had not yetbeen reached The Respondent and the Union would then sit down anddiscuss the acceptability of the language regarding the termsalreadyagreed to and "further talk" about those provisions about which finalagreement had not been reached so that a complete agreement could thenbe signed He statedIn my lexicon,there is no agreement[until there is] full agreementI don't think on the economic side, while we talked about ev-erything, and we were real closethere were still many questionsabout how that would be phrased on the economic side. On the[non]economic side of things, there were many open gapsSowas there complete, full, finalbinding agreement?No Had theparties hada meetingof themind on manyterms? YesMoreover, on cross-examination, Tunney was referred to the parties "lastnegotiating session" and asked if agreement had been reached on specificcontract termsWe acknowledged that the parties had reached agreementon the amount of driver commissions, welfare and hospitalizationbenefitsfor employees, but not for dependents thereof, breakdown pay, call-inpay, juryduty pay, vacation pay, carwash charges, arbitration and griev-ance procedure,union security, and a "sense of an agreement" regardingdriver work schedules He continued thatnoagreement had been reachedon the inclusion of a credit union provision,no agreement on dependentcoverage under the health and welfare benefits programs,noagreementfor the Respondent to provide an electric dryer for the drivers or bulletproof partitions in the motor vehicles used,and no agreement on the con-tracts effective dates although the parties had agreed to a 3-year contractterm KELLY'S PRIVATE CAR SERVICE35ed in the bargaining contract, and maintained that thelast negotiationsession between the Respondent and theUnion occurred in November 1982.On 5 February 1984, by letter to the Respondent's unitemployees, Rosenthal notified the employees that negoti-ationsbetween the Respondent and the Union had beenconcluded with "many new benefits and improvementscontained in the proposed contract." The employeeswere advised that a draftagreementwas being preparedand that a copy would "be given to the workers for theirapproval."18 Thereafter, by letter dated 8 March 1984Bochner notified Tunney that he had finished drafting acollective-bargaining agreementembodying "all of theterms agreedto at our meeting of January 16, 1984 atour office," and requesteda meeting"to go over theAgreement and have it executed by our clients."Bochner testified that he never received a written re-sponse from Tunney regarding his letter and when hetelephonedTunney's office thereafter he was advisedthat Tunney was ill. Bochner related that he also soughtRosenthal's assistancein contacting Tunney in an effortto have the parties review and execute the bargainingcontract.Rosenthal testified that fromMarch through June1984, he telephoned Tunney's office between 10-20 timesbut was unsuccessful in reaching him, Rosenthal leavingmessagesfor Tunney, "saying that we were ready to sitdown and put our signatures on the contract and couldwe set up a meeting date," to which Tunney never re-sponded nor contacted Rosenthal. By letter dated 12June 1984 Rosenthal advised the Respondent that a draftof a proposed bargainingagreementwas completed, andthat the Union had been unable to reach Tunney to ar-range a meeting;he requested that the Respondent con-tact the Union within 10 days to do so or the Unionwould "refer this matter to the National Labor RelationsBoard." Rosenthal added that on 27 June 1984 he tele-phoned Edward Kelly and was informed by Kelly thatTunney had left Putney, Twombly, Hall and Hirson,Esqs., and that the Respondent intended to obtain newlegal counsel-17After Rosenthal advised Kelly that ifthismatterwas not "resolved very soon" the Unionwould file a charge with the Board, Kelly hung up onhim.On 17 July 1984, the Union filed an unfair labor prac-tice charge against the Respondent with the Board alleg-ing that the Respondent had refused to bargain with theUnion as the "certified bargaining representative of theRespondent's employees" by refusing to sign a collec-tive-bargainingagreementwith the Union.18 During theinvestigatory stage of the charge, the Union, by mail-gram dated 14 September 1984, sent to the Respondent,demanded "immediate negotiations to complete the col-lective bargaining agreement." 19 In a letter to Rosenthaldated 25 September 1984, Tunney requested that theUnion "forward to me for review, whatever draft youmay have prepared in connection with our negotiations."By letter dated 8 October 1984, Rosenthal informedTunney that Bochner was on vacation at that time and,on his return, the Union would forward the proposedbargaining agreement to him.On 12 October 1984 the Regional Director for Region29 notified the Union by letter that he had refused toissue a complaint in this matter because an investigationof the charge had shown that the parties agreed in Janu-ary 1984 that the Union would draft and present to theRespondent a written contract for the Respondent's sig-nature, but that the Union had failed to do so at the timeof the dismissal of the charge in October 1984.20Bochner left the law firm representing the Union on17 January 1985. Although Bochner maintained that hehad drafted and completed a proposed collective-bar-gaining agreement based on the negotiations between theRespondent and the Union, he did not recall whether ithad been typed or remained in longhand, or whether ithad been misplaced, lost, or somehow inadvertently de-stroyed, since it was never located despite a search forthe document engaged in both by Bochncr himself andDavid Stolow, Esq., another attorney at the Menagh lawfirm,who replaced Bochner regarding representing theUnion in this matter. Be that as it may, no copy ofBochner's proposed draft agreement was ever sent to orwas received by the Respondent.Stolow testified that after he "inherited" the Kelly Pri-vate Car Service file in mid-January 1985, Bochner toldhim that although he had prepared a draft bargainingagreement previously, it could not now be located norhad a copy been sent to the Respondent, thereforeBochner and Tunney had never had the opportunity toreview the draft. Stolow stated that he then attempted tocontact Tunney "about three or four times" in late Janu-ary or early February 1985, but unsuccessfully. Stolowcontinued that finally in late February 1985, he was ableto reach Tunney, and Stolow advised Tunney thatBochner had left the Menagh law firm, that he was nowhandling the matter between the parties, and that hewould attempt to prepare a draft agreement based onBochner's notes, if this was acceptable with Tunney.Stolow recounted:16The Union used theExcelsiorlist (election eligibility list) preparedinDecember 1980 in the representation proceeding (Case 29-RC-5223),in which the Union won certification, to establishthe namesand address-es of the Respondent's employees to whom such notices were sent17Tunney testified that he became associated with the law firm ofPutney, Twombly, Hall and Hirson, Esqs, in May 1976 until February1984He stated that "From February of '84 through May of '85, I was apart-time consultant for the firm "18 Case 29-CA-11312 The Union notified the Respondent's employeesby letter dated 24 July 1984 that it was filing a charge against the Re-spondent with the Board because the Respondent had refused to meetwith the Union to sign the collective-bargaining agreement19 Rosenthalexplained that what he meant by "immediatenegotiationsto complete the collectivebargaining agreement,"was that the Respond-ent should "sit down and sign a contract " When asked why he had notused the latterlanguage in his mailgram insteadof "immediate negotia-tions to complete," Rosenthal replied,"BecauseI knew whatImeant andI assumedMr Tunney would MaybeIwas mistaken "20 The Union also notified the Respondent's employees by letter dated17October 1984 of theRegion's dismissalof its charge and promised to"explore further action" to compel "Kelly to live up to theagreement heagreed to " Again, byletterdated 20 December 1984, the Union advisedthe employees that there were "no new developments in our dispute withyour employer " 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMr. Tunney said that he was waiting and that Ishould put a draft together and send it to him andhe'd go over it with his client. I asked Mr. Tunneyto be patient in that I was going to have to nowpiece together an agreement that I was not privy tothe negotiation of . .. I'd have to recreate whathad happened and get that down on paper and if Ileft anything out or added something in that Mr.Tunney didn't think was correct, he should just letme know and we would straighten it out and hesaid that was okay-that's where he and I left it.Stolow related that, thereafter, on 18 March 1985 hemet with Rosenthal and, using Bochner's notes of the 16January 1984 meeting, Rosenthal's recollection of the ne-gotiations based on his notes and remembrances, a copyof the "industry-wide agreement" with Bochner's nota-tions and markings,and a letter from Bochner to BoardAgent Kevin Kitchen in the fall of 1984 that set forthwhat Bochner alleged was the agreement between theRespondent and the Union reached on 16 January 1984,Stolow began to prepare a draft of a collective-bargain-ing agreement.2 i On 17 April 1985 Stolow forwarded adraft of a bargaining agreement to Tunney for review.Stolow stated that after being apprised by Rosenthal afew days later that there were two errors in the draftagreement, he notified Tunney of the proposed correc-tions by letter dated 22 April 1985.22 Also by letterdated 22 April 1985, the Union notified the Respondent'semployees that a draft bargaining agreement had beenforwarded to the Respondent and that the employeesshould, "Demand that Kelly sign the contract now."Stolow recounted that failing to hear from Tunney re-garding the draft agreement, he attempted unsuccessfullyto contact Tunney, "once or twice" in late April or earlyMay 1985. Stolow wrote to Tunney on 16 May 1985 re-questing a meeting "to finalize the written memorializa-tion of its CollectiveBargainingAgreement with Kelly'sPrivateCar Service." By letter dated 21 May 1985Tunney responded to Stolow's letter advising Stolowthat he had reviewed the draftagreement,would shortlymeet with the Respondent concerning it, and would con-tact Stolow "shortly thereafterregarding same."Stolow continued that he telephoned Tunney on 3June 1985 and Tunney advised him that he had discussedthe draft agreement with the Respondent and thatthe draft was basically correct, it was accurate,there were one or two things he thought had to beadded to it.... We said I had gotten most of it-that it was pretty good. . . . My response to thatwas since I in fact was coming into this as I wasthat that would probably prove to be the case andwe discussed actually sitting down so that we could21 Stolow testifiedI thought I understood what had been agreed to and that I wouldthen draft using language from the industry-wide agreement to theextent that either it had been agreedto orjust as a practical matterwhere there had been no specific language referred to but some con-cept agreed to make it look like a taxi industry contract and I wouldget that draft to Mr Tenney and Mr Rosenthal22 These changes involvedjury duty pay and the address of the creditunionget into a room with the draft-that would just endthe proceedings then and there because if there wassomething left out Tunney would point it out andwe'd have a contract.Stolow suggested that the parties meet including Tunneyand "some principal from Kelly's" and Stolow andRosenthal for the Union and "put the finishing toucheson this thingand get a signedcontract." Tunney agreedand a meetingwas scheduled for 10 June 1985 at theTraveller's Inn for 10 a.m. On the following day, 4 June1985, Tunney contacted Stolow and the meeting was re-scheduled for 13 June 1985. Stolow continued that whenhe and Rosenthal arrived at the Traveller'sInn on 13June 1985 only Edward Kelly appeared for the Respond-ent, and Kelly advised them that Tunney was no longerthe Respondent's attorney and that Kelly "couldn't meetwithus or signanything without an attorney." Rosenthalthen told Kelly that the Union would wait 2 weeks forKelly to obtain a new attorney and "then get back toMr. Kelly to see where we go from here.1123Tunney testified that on receipt of Stolow's draft bar-gainingcontract in "April of '85," he reviewed the docu-ment"page by page, line byline," comparingitsprovi-sionswith "my notes, the masteragreement,whateverelse," and "marked up (the agreement)in great detail asto any terms that were incorrect or that I didn't like orquestionmarks or whatever else," and that these nota-tionswere substantial. Tunney related that some of thecontract language did not reflect what had been agreedto on particularissues, andthat other provisions includedhad never been discussed or agreed to at all and had "noplace in this document in terms of our agreement." Hetestified:Some items in here were hold, meaning the par-ties have never concluded negotiations. Some itemsthat are in here, the parties explicitly had agreementto delete and they're back in here. It's a wholespectrum of reasons why many parts of this docu-ment are not in fact the agreement arrived at .. .between theparties inNovember of '82. . . . We'retalking of a document that finally arrives two and ahalf years later. I frankly wouldn't know what todo with some of the terms that are now in theagreement.2422 Rosenthal testified similarly24 Regarding the proposed draft agreement sent to him by the UnioninApnl 1985, Tunneytestified that,the recognition and union-securityclauseswere accurate, while there was agreement on a bulletin boardprovision, this was not accurately reflected in the proposed contract, the"cooperation"section does not conform to what was agreed to, the com-mission and surcharge provision needs clarification regarding the 25-centnoncommissionable amount to the employer,art. 7, sec 2(B),VI is not ap-plicable to tile Respondent's operation;the vacation clause was accurate,the jury duty clause was amended by the Union by letter dated 22 April1985 (Tunney could not recall what the agreement on jury duty paywas), the bereavement clause was accurate, the leave of absence clausewas correct except for some minor additions or amendments,the break-down pay amounts in art 12 of the proposed contract were incorrect asto what was agreed to,Tunney could not recall if the call-in pay provi-sion accurately reflects what was agreed to although the parties hadagreed"to something",there was agreement on the seniority clause, butContinued KELLY'S PRIVATE CAR SERVICE37Tunney related that he sent a copy of the draft agree-ment with his notations thereon to Edward Kelly. Byletter dated 21 May 1985 Tunney acknowledged receiptof the draft agreement from Stolow and advised Stolowthat he would meet with Kelly and then contact Stolow.Subsequently Tunney met with Kelly to discuss the pro-posed agreement and at this meeting he advised Kellythat he was leaving "Putney, Twombly" and taking apositionwith the New York City Transit Authority.Tunney stated that he and Kelly "were going to set upanother meeting with the union to talk about this draft,but shortly after that, everything fell into place, I wasleaving the firm . . . [Kelly] discharged the firm or re-tained other counsel." Thereafterameetingwas ar-ranged between the parties for 13 June 1985 to be held atthe Traveller's Inn.Tunney began his employment withtheNew York City Transit Authority on 17 June1985.25Kelly testified that when he received the Union's draftbargaining agreementfrom Tunney,there were some points that were the same pointswe had discussedinnegotiationsbut there weresome very very critical points that we had discussedand I had taken a negative view on that I did notwant in there that were in there and I couldn't be-lieve that they would be in there so it didn't reallyresemble any kind of document that I was going tosign. 2 6Kelly denied that agreement had been reached betweenthe Respondent and the Union on work shift schedules,regarding the effective date of theagreement, jury dutypay, and health and welfare benefits for dependents ofemployees.He stated that the terms of a bargainingagreementnegotiated back in 1982 would not all be ac-ceptable in 1984 or 1985 because of "certain changeswithin my industry and certain economic changes withinthe country," i.e., a 3-year contract term. He added thatthe Union's proposedagreementwas, "not theagreementthat I felt in substance that I had agreed to in `82."Rosenthal testified that on 18 June 1985, in the latemorning,he, the Union's president, Goldberg, and UnionBusinessAgent Chyla appeared at the Respondent'splace of business and spoke to the Respondent's employ-ees who were "on line waiting for fares at the railroadstation."According to Rosenthal, Kelly came out of hisTunney thought that therewere some amendments needed in the lan-guage of the draftagreement,art 15, p 23-"Safety and Sanitary Condi-tions"-Tunney acknowledgedagreementto sec 1, could not recall ifthere was agreementto sec 2-7, and denied therewas agreement on sec8 (floor-to-ceiling bulletresistent partitions in cars), therewas agreementon radio charges, carwash charges,and gasoline charges althoughTunney could not recall "which way it went" on some of these More-over, Tunney stated that the creditunionprovisionin theproposed con-tractwasnever agreed to, the proposed contractincluded health andwelfare coverage for employee's dependents, which wasnever agreed to,and a provision to supply an electric dryer for the employees' use, whichwas neveragreed to.25Tunney acknowledged that he had never apprised Stolow or theUnion of the possibility that he might not be representing the Respondentregarding these negotiationsin thenear future28Kelly testified that he had not compared the draftagreement withthe noteshe madeat the negotiating sessionswhen he madethis assess-ment of the contractoffice, refused to discuss his efforts regarding a new at-torney or to speak to the union officials at all, and thenreturned to his office. Rosenthal stated that after theyspoke to "five or six drivers" and distributed some unionleaflets,the union officials left the premises. Rosenthalrelated that on 27 June 1985,the same unionofficials re-turned to the Respondent'sbusinesslocation and againspoke to the drivers present. This time, Forame appearedfrom out of the office, demanded that they discontinuetalking to the employees and leave the premises, threat-ened to run them down with his automobile when theyrefused to do so because they were on a public street,and called the police. Rosenthal continued that after thepolice arrived,a compromisewas worked out regardingwhere the union officials could locate themselves regard-ing speakingwith the employees. He added that after theunion officials broke for lunch and returned, apparentlyForame had directed all drivers to leave the area so thatthe Union could not communicate with them. The Unionthen filed a charge with the Foramein the instant caseallegingunfairlaborpracticeson the Respondent'spart. 2 7Moreover, Kelly testified that of approximately 20 to27 employees who had voted in the Board's electionback in 1981 only 3 employeesremainedemployed in1986;William Butler, CharlesWalters,and BenjaminCarpino.211Kelly stated that since the election in 1981and until the Respondent had received a copy of thedraft bargainingagreementfrom the Union, in 1985 therehad been an employee turnover rate of "over 500 per-cent."He acknowledged, however, that such a highturnover of employees was "characteristic of the indus-try in general" since most people "don't want to drive ataxi for the rest of their life."Additionally,Kelly testified that "in the course ofevents after, lets say 1982," a majority of the Respond-ent's employees had indicated that they did not supportthe Union. He stated:My office is a small office and all employeessometime in the course of the day see me and speakto me and in that long span of time, numerous occa-sions, drivers would come and speak to me about,you know, whatever happened to the union? .. .Because there are so many people that are workingfor me that have no idea that a union election washeld in `81 and what the results of those electionswould have brought. They just had no idea thattherewas-as far as they were concerned, therewas no union in my office. . . . I see every employ-ee . . . . And on numerous occasions, someonewould bring up a union non-related to 3036 andsomeone would get on the topic of the three mem-bers-three people still working for me that were27 By letter dated 1 July 1985 the Union advised the employees of thisincident of some of the bargaining agreement terms and of the chargefiledwith the Board in this case Additional letters were sent to the em-ployees on 18 December 1985 and 26 February 1986 regarding the statusof the case28Kelly also testified that as of 1984, "fouror five" ofthe employeeswho had participated in the Board's election in 1981 were still in the Re-spondent's employ 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon the Excelsior list, something-some joke wouldbe brought up about the taxi union or whatever,about them not being there. So I know that whensomeone would say "What union, what are youtalking about?" that they knew nothing of a unionbeing in my office.C. Analysis and Conclusions1.The 10(b) periodSection 10(b) of the Act provides "That no complaintshall issue based upon any unfair labor practice occur-ringmore than six months prior to the filing of thecharge with the Board and the service of a copy thereofupon the person against whom such charge is made.... Section 10(b) is a statute of limitations and is notjurisdictional in nature. It is an affirmative defense thatmust be pleaded and, if not timely raised, is waived.29The Respondent has timely raised such a defense con-tending in its brief:In November, 1982, the parties scheduled a nego-tiating sessionwhereinmanyof the parties' con-cernsseemed largelyresolved. . . . Rosenthal prom-ised to provide a draft agreement to Kelly's. Henever did so. . . . In calendar 1983, the parties hadno further negotiating sessionswhatsoever.Theunion andits attorneys absolutely failed to forwarda draft agreement at any time in 1983. . . . In Janu-ary, 1984, the union apparently asked for a meetingin Stuart Bochner's office to review what had beendiscussed in November, 1982, some fourteen (14)months earlier. . . . Utilizing either one of the twopivotal dates, the unfair labor practice complaintmust be dismissed as time-barred under the sixmonth limitations period congressionally imposedunder the Act. . . . Even assumingarguendothatthis later point is utilized as a predicate, the union'sfailure to proffer a writing embodying a collectivebargaining agreement until some fifteen (15) monthslater in April, 1985 further depicts that the union'sclaims are time-barred under the Act.I do not agree.InMachinistsLocal 1424 v.NLRB,362U.S. 411(1960), the Supreme Court of the United States held thatwhen occurrences within the 6-month limitations periodin and of themselves may constitute, as a substantivematter, unfair labor practices, earlier events may be uti-lized to shed light on the true character of matters oc-curringwithin the limitations period.30 The SupremeCourt further held at 417 and 422:[W]here conduct occurring within thelimitationsperiod can be charged to be an unfair labor practiceonly through reliance on an earlier unfair labor29FederalManagement Co,264 NLRB 107 (1982),McKesson DrugCo,257NLRB 468 fn 1 (1981),Penn Corp,239 NLRB 45(1978).More-over, the burden of proving such an affirmative defense rests squarely onthe Respondent30 The Supreme Court stated,supra at 416, "[Flor that purpose Sec-tion 10(b) ordinarily does not bar such evidentiary use of anteriorevents "practice . . . the use of the earlier unfair labor prac-tice is not merely "evidentiary," since it does notsimply lay bare a putative current unfair labor prac-tice.Rather, it serves to cloak with illegality thatwhich was otherwise lawful. And where a com-plaint based upon that earlier event is time-barred,to permit the event itself to be used in effect resultsin reviving a legally defunct unfair labor prac-tice... .[A]findingof violationwhichisinescapablegrounded on events predating the limitations periodisdirectly at odds with the purposes of the Section10(b)proviso.31The Union's charge in this case, filed with the Boardon 2 July1985, alleges that sinceon or about 17 April1985, the Respondent has unlawfully "refused to bargaincollectivelywith the certified representative of its em-ployees by":[F]ailing and refusing to bargain in good faith overthe terms and conditions of employment of employ-ees; by failing and refusing to bargain in good faithover the language to be included in a written con-tract setting forth agreements previously reachedbetween the parties and by failing and refusing toexecute such a written contract.Since the Union's unfair labor practice charge allegationsare based on events which occurred subsequent to itsforwarding a copy of a draft collective-bargaining agree-ment to the Respondent on 17 April 1985, albeit eventsarising prior thereto were used "to shed light on the truecharacter of matters occurring within thelimitationsperiod,"32 the charge was timely filed-33 When an em-ployer's obligation to bargain arose before the 10(b)period, but the refusal to bargain occurred during the10(b) period, a complaintis not timebarred.Also, both the courts and the Board have held that the6-month limitations period does not begin to run until theaggrieved party has received actual or constructivenotice of the conduct constituting the alleged unfairlabor practice.34 Moreover, as the Board stated inStrickCorp., 241NLRB 210 fn. 1 (1979), "[N]otice, whetheractual or constructive, must be clear and unequivocal,and that the burden of showing such notice is on theparty raising the affirmative defense of Sec. 10(b)."Given the facts of this case, especially because of the Re-spondent's continuedwillingnessto meet with the Unionand to accept and to review a proposed collective-bar-gaining agreementuntil the events of 13 June 1985 and31 TheSupreme Court noted inMachinistsLocal 1424v.NLRB,supraat 419, that the policies underlying Sec 10(b) "are to bar litigation overpast events 'after records have been destroyed,witnesses have gone else-where, and recollections of the events in question have become dim andconfused,'and of course to stabilize existing bargaining relationships "32MachinistsLocal 1424 v. NLRB,supra,Pulitzer Publishing Co, 242NLRB 35 (1979)33J.Ray McDermott &Co , 227 NLRB 1347 (1977)34American DistributingCo v. NLRB,715 F 2d 446 (9th Cir.1983),Metromedia,Inc Y NLRB,586 F 2d 1182(8thCir1978),Pinter Bros,263 NLRB 723 (1982),Florida Steel Corp,235 NLRB 1010 (1978) KELLY'S PRIVATE CAR SERVICE39thereafter, despite the substantial passage of time sincethe date of the Union's certification, it would be unrea-sonable to assume, nor has the Respondent shown, thatthe Union knew or could have known of the Respond-ent's refusal to bargain.35 The allegations in the com-plaint are not barred by Section 10(b) for this additionalreason.36Because of all the above, I find and conclude that theRespondent has failed to sustain its burden of showingthat Section 10(b) bars consideration of the charges al-leging unlawful conduct on its part and, therefore, Ideny the Respondent's motion to dismiss the complaintas being time barred under the Act.2.Res judicataThe Respondentasserts inits brief that:In the summer of 1984, Local 3036 initially fileda Section 8(a)(5) chargeagainstKelly's alleging thefailure tobargain ingood faith by reason of Kelly'sfailure to execute a collective bargainingagreementwith the union. The union's filing of the unfair laborpractice charge occurred subsequent to both theNovember, 1982 negotiation and the January, 1984meeting with Brian Tunney which had been con-ducted in Stuart Bochner's office. Regional Direc-torKaynard investigated the charge and found noreason to believe that the Act had been violated.The Regional Director's finding was sustained onappeal. It is clear then that whether the predicatedate is November, 1982 (the finalnegotiating ses-sion) or January, 1984 (the date of the meeting inMr Bochner's office) the instant Section 8(a)(5)charge is merely a regurgitation of the 1984 chargeand is either time-barred under section 10(b) of theAct or is controlled by the Regional Director's de-termination in 1984 not to issue a complaint.previous charge in Case 29-CA- 11312 filed on 17 July1984 alleged a refusal to bargain because the Respondent"among other things it has refused to sign a collectivebargaining agreement containingprovisions previouslyagreed upon." The Regional Director refused to issue acomplaint on this charge because the Union had failed tosend a draft of an agreement to the Respondent for itsapproval andsignature,although obligated to do so. TheUnion's charge in the instantcase allegesa refusal to bar-gain by the Respondent, "by failing and refusing to bar-gain in goodfaith overthe languageto be included in awritten contract setting forthagreementspreviouslyreached between the parties and by failing and refusingto execute such a written contract." This later chargewas filed with the Board on 2 July 1985 after a copy of adraft agreement had been sent to the Respondent inApril 1985, and the refusal to execute the contract oc-curred thereafter, in June 1985.Accordingly, from all the above I find and concludethat the Regional Director's prior dismissal of the chargeand refusalto issue acomplaint does not mandatedismis-sal of the complaint.3.The Respondent's refusal tosign an allegedagreed on collective-bargaining agreementAs set forth inFred Tuch Buick,199 NLRB 876, 880(1972):Section 8(d) of the Act includes among the ele-mentsof good-faith bargaining required of repre-sentatives of parties to negotiations "the executionof a written contract incorporating any agreementreached if requested by any party." In contempla-tion of this statutory mandate the refusal to incorpo-rate into a writtenagreementthe terms of a bargainorally reached has consistently been prescribed bythe Board" and the courts. t °I do not agree.37Res judicata is defined as a[r]ule that a final judgment rendered by a courtof competent jurisdiction on the merits is conclusiveas to the rights of the parties and their privies, and,as to them, constitutes an absolute bar to a subse-quent action involving the same claim, demand orcause of action.38It is well settled that the dismissal of a prior charge by aRegional Director, even where the identical conduct isinvolved, does not constitute an adjudication on themerits, and no res judicata effect can be given to theseactions.39Moreover, it should be noted that the Union's35The Respondent has failed to sustain its burden of showing anynotice on the part of the Union prior to 13 June 198536Ibid fn 3397 The Respondent's 10(b) defense has been discussed, considered, andrejected38Black's Law Dictionary,Sixth Edition (1983), also see 46Am. Jur 2d558.39Pepsi-Cola Bottlers of Atlanta,267 NLRB 1100 fn 2 (1983),Walter BCooke, Inc,262 NLRB 626, 636 (1982), and cases cited therein9Truck Drivers Local Union No 807, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America(Relay Transport, Inc),195 NLRB No 115 [and other cases citedtherein]10H. J. Heinz Co v NLRB,311US 514, 523-526 [1941],Huttig Sash & Door Co.,362 F 2d 217 (C A 4)Further, it is well settled that a collective-bargainingagreement arises only after a meeting of the minds on allmaterial terms of the contract .40 That the parties planlater to sign an agreement does not preclude prior forma-tion of the contract by signifying assent to an unsignedpaper; the issue is one of intention.4 t The burden ofproof on the issue of whether the requisite "meeting ofthe minds" occurred is on the General Counsel.42Additionally, as the Ninth Circuit stated inNLRB v.Donkin's Inn,532 F.2d 138, 141 (9th Cir. 1976):40 Steelworkers(Porter Co) v. NLRB,397 U S 99, 102 (1970),RomanIronWorks,282 NLRB 725 (1987),KoenigIronWorks,282 NLRB 717(1987)41Genesco,Inc v Joint Council 13, UnitedShoeWorkers ofAmerica,341 F 2d 482 (2d Cir 1965)42 TeamstersLocal 287 (Reed&Graham),272 NLRB 348 (1984) 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the context of labor disputes, and particularlysection 8(aX5) violations, however, the technicalquestionof whether a contract was accepted in thetraditionalsense isperhaps less vital then it other-wise would be. Rather, a more crucial inquiry iswhether the two sides have reachedan "agreement"even though that "agreement" might fall short ofthe technical requirements of an accepted con-tract.4SThe parties all agree that the Respondent is obligatedto execute the draft of a collective-bargainingcontractthat correctly reflects the agreed-on terms, if completeagreementin fact had been reached, and that the Re-spondent would have violated the Act by not doing so.The General Counsel and the Union both contend thatan agreementwas reached. The Respondent argues thatfullagreementregardingall the terms of a bargainingcontract was never reached. The record evidence clearlyshows that the Respondent and the Union reached agree-ment ona substantialnumber ofbargainingcontractterms, apparently extensive enough so that the parties be-lieved that a written draft of a collective-bargainingagreementcould be prepared by the Union. In April1985 the Unionsent adraftbargainingagreement to theRespondent for review and consideration. In support ofits contention that the parties never reached full agree-ment,the Respondent argues that the "many inaccura-cies" contained in the agreement demonstrate that "nomeeting of the minds on all substantiveissues" ever oc-curred.Generally, inadvertent errors contained in a writtencontract do not indicate lack of agreement between theparties and the need for minor alterationsand languagechanges in the agreement does not relieve the parties ofthe obligation to execute the contract agreed to, particu-larlywhen the other party indicates a willingness tomake such alterations.44That errors existed in theUnion's draft bargainingagreementisconceded by theUnion, i.e., the Union's brief states:While errors did exist the Union's representativehad at all times expresseda willingnessto sit downand correct these errors. In fact, the Union's attor-ney conceded that errors were likely given his lackof familiarity with the bargaining history.In reviewing and considering the behavior of the par-tiesduring the negotiations, the record evidence, theUnion's draft collective-bargainingagreement, and thearguments of the parties, I do not believe that the Gener-alCounsel has sustained her burden of proof in showingthat the parties reached full agreement on a bargainingcontract.Applicable to the circumstances present in theinstant caseis the Board's holding inLuther Manor Nurs-ingHome,270 NLRB 949 fn. 1 (1984), affd. sub nom.Food & Commercial Workers Local 304A v. NLRB, 772F.2d 421 (8th Cir. 1985):49 Shawn'sLaunch Service,261 NLRB 836 (1982),Penasquitos Gardens,Inc., 236 NLRB 994 (1978), enfd 603 F.2d 225 (9th Cir 1972),EllisTacke Co,229 NLRB 1296 (1977).44Fashion Furniture Mfg.,279 NLRB 705 (1986),Ace Machine Co, 249NLRB 623 (1980);Trojan Steel Corp.,222 NLRB 478 (1976).As we indicated inGeorgia Kraft Co.,258 NLRB908 (1981), 696 F.2d 931 (11th Cir. 1983), the dutyto bargain includes the obligation to assist in reduc-ing an oral agreementtowriting.That obligation,however, arises onlyafter a meetingof the mindson all substantiveissueshas occurred. Here, theparties'disagreement transcended a dispute as tocontractlanguage,and involveda disagreementover the substance of certain contract terms. Thus,the requisitemeetingof the minds as to all substan-tive matters did not occur.45In the instant case the Respondent asserts that[T]here were dozens of terms and provisions inthis agreement that were never agreed to by theparties.There were terms in the 1985 draft thatwere neither discussed at all or ever agreed to... .The proposed Taxi and Limousine Commission lan-guagedid not apply to Kelly's operations and hadnot been discussed.Although some of these assertions are not substantiat-ed by the evidence here,46 others are. The Respondentmore particularly alleges that the Union's draft agree-ment provided for health plan coverage for employee'seligible dependents, a credit union, and safety floor-to-ceiling bullet resistant partitions in the Respondent's ve-hicles, all of which the Respondent never agreed to. Thisassertion has merit.In this regard, the Respondent's witnesses, BrianTunney and Edward Kelly, testified that these contractprovisions had either been discussed by the parties andplaced on "hold" for final resolution during the partiesreview of the draft agreement, or had never been dis-cussed and agreed to by the parties at all during the ne-gotiations.The General Counsel's witnesses,MichaelRosenthal and Stuart Bochner, testified that all the itemsin the draft agreement had been resolved by either theUnion's acceptance of the Respondent's proposals thereor by "trade-offs" between the various proposals.as Also seeSoar v.NFL Player's Assn,550 F.2d 1287 (1st Cir 1977).48 For example,the Respondent alleged that agreement between thepartieshad never been reached on driver'swork schedules, radiocharges, and jury duty pay Tunney,the Respondent's own witness, how-ever, acknowledged such agreement although he also indicated that"there was some language to be worked out," and that the draft agree-ment did not always reflect accurately what the agreement on that itemwas The Respondentalso alleged thatThe April,1985 draft unilaterally proposed a three(3) year termcommencing on June 1,1985 and terminating on May 31,1988. Theagreement's effective dates wereneverdiscussed in 1982 nor wouldKelly's haveagreed to a three(3) year agreementinApril 1985The parties had agreed on a 3-year term for the bargaining agreementand had left the start and end dates open. Neither the Union nor the Re-spondent had insisted on these dates as being important or crucial to thenegotiations.It appears that Stolow's inclusion of those particular dateswere merely for the reason that they coincided with a tune period withinwhich the draft agreement was completed and mailed to the Respondentand within which the Union believedthe agreementcould be reviewed,discussed, and executed.Moreover,the fact that the substitution of thedates anticipated by the Respondent (November 1982 or January 1984)would have meant that most of the contract's term had elapsed, it stillwould not have alleviated the parties' obligations to sign the agreement ifsuch obligation existedOperating Engineers, Local 30 & 30A (Hyatt Man-agement),280 NLRB 205 (1986) KELLY'S PRIVATE CAR SERVICEIn resolving this issue, first I have carefully consideredthe record evidence and, basing my findings on my ob-servationsof thewitnesses, the weight of the respectiveevidence, established and admitted facts, inherent prob-abilities,and reasonable inferences that may be drawnfrom the record as a whole, I credit Tunney's testimo-ny.47Tunney testified in a forthrightmanner48 and,most importantly, his testimony was consistent withother evidence in the record and therefore believable.Moreover, at the time he testified as a witness in thisproceeding, Tunney was no longer employed by the lawfirm that had represented the Respondent during its ne-gotiations with the Union, having left that law firm overa year before, and he would, therefore, have no biasedinterest in the outcome of this case.49 This is not to saythat I disbelieved all the testimony given by Rosenthaland Bochnerin thisproceeding. In truth, I believedmuch of what they said except, as in this instance, whenit conflicted with the testimony given by Tunney.BOAlthough I was not unimpressed by their general de-meanor as witnesses, yet I found Rosenthal's testimonyat times to be guarded, defensive, and evasive on cross-examinationand on occasion not entirely plausible, i.e.,Rosenthal's testimonyregardingthe circumstances sur-rounding Bochncr's alleged preparation of a draft bar-gaining agreementback in 1984 and Rosenthal's seemingindifference to his own lack ofawarenessthereof, andwhether Bochner actually did send a copy of a draftagreement to the Respondent and the reason for his fail-ure to do so. Bochner's testimony regarding his inabilityto explain what happened to the draft agreement he al-legedly prepared and why another draft agreement wasnot completed and sent to the Respondent did not ringtrue; nor was his testimony believable that after prepar-ing the draft agreement he then decided not to send acopy to the Respondent because it was the usual proce-dure in contract negotiations for the Respondent's attor-ney to prepare the draft, especially in light of the factthat the Union had twice agreed to prepare the draftagreement, once by Rosenthal in November 1982 andthereafter by Bochner himself, in January 1984, and henever conveyed his change of mind to Tunney so thatTunney might draft an agreement on the Respondent'sbehalf, or apparently to Rosenthal, his own client.6147Gold Standard Enterprises,234 NLRB618 (1978),V & W Castings,231 NLRB 912 (1977);NorthridgeKnittingMills,223 NLRB 230 (1976).4s Althoughon occasionTunney couldnot recall whether a particularprovision of the draft bargaining agreement language-wise reflected accu-ratelywhat the parties had agreed to, to whether full agreement hadbeen reached on a particular provision,itwas obvious that his inability toremember the details was duesolely to thelong passage of time since theevents occurred,rather than a deliberate attempt to hide information foran ulterior purpose orin favor of a party Additionally,at times his an-swers seemed to reflect a refreshing candor,because they could be con-strued as being helpful or harmful,alternately,to either side in this pro-ceeding.49 It should also be remembered that Tunney had not volunteered histestimony; he was a subpoenaed witness, albeit for the Respondent.s° As Judge LearnedHand statedinNLRB v. Universal Camera Corp.,179 F.2d 749, 754 (2d Cir.1950)."It is no reason for refusing to accepteverything that a witness says,because youdo not believeall of it, noth-ing is more common in all kinds of judicial decisions than to believe someand not all "a' I am not unaware that prior to his testifying in this matter,Bochneralso had left the law firm that represented the Union during the negotia-41Second, other evidence in the record supports the Re-spondent's assertion that there was "no meeting of theminds onall substantive issues" of a collective-bargainingagreement.The documents in evidence that Stolow usedto prepare the Union's draftagreement sentto the Re-spondent in April 1985 are significant in this regard. TheUnion's "marked copy" of the collective-bargainingagreementbetween it and the Metropolitan TaxicabBoard of Trade,Inc. (mastercontract), used asa guide-line by the parties during the negotiations and reviewedat the 16 January 1984meeting,shows that the provi-sions there entitled "Health andWelfare," "CreditUnion," and "Safety and Sanitary Conditions," wheresection 12 provides for a "floor-to-ceilingbullet resistantpartition" in vehicles,were all designated as "hold"items, and thisdesignationwas never changed. More-over, Bochner's notes of the 16 January 1984 meeting, inwhichit is allegedthat the parties reached full agree-ment on all the terms ofa bargainingcontract, is silentregarding any agreement reached on the credit union orsafety partitions in the Respondent's vehicles, and whileindicating that "Full Hospitalization" was agreed to doesnot show whether this provision includes employee's de-pendents in the coverage.52 Bochner'snotesdo reflectagreement on other substantial contract items such asdriver commission rates; the noncommissionable charge;no radio or carwash charges; breakdown, call-in, andjury duty pay; vacations; arbitration; a 3-year contractterm; union security; and driver shift schedules.Additionally, when Rosenthal and Bochner were askedboth on direct and cross-examinationto set forth the var-ious items that had been agreed to by the parties duringthe negotiations, they never once mentioned dependentcoverage under the hospitalization and medical plan, al-though they referred to the health benefit provision andthe safety partition provision, and only Rosenthal men-tioned agreement on the credit union. Even after Tunneyhad testified that no agreement had been reached be-tween the parties on these particular provisions, the Gen-eral Counsel and the Union continued to rely on the gen-eral testimony of Rosenthal and Bochner that all termsof the draftagreementhad been resolved. Also, admit-tedly, the draft agreement contained errors both in lan-guageand content. In fact, the Union on its own, amend-ed the draft agreement by letter dated 22 April 1985.As the Board held inAutomatic PlasticMolding Co.,234 NLRB 681 (1978):We agree with the Administrative Law Judgethat the contract submitted by Martin toBonnheimtions and currently in this proceeding,and in which he was a partner, asregards his disinterest as a witness. For the reasons stated above,howev-er, I still creditTunney's testimonyover his.Moreover,concerningEdward Kelly, I foundhis testimony to be less reliable on the whole thanthe other witnesses who testified.For example, he testified,in substance,that therewas very littleagreed tobetween theparties during the negoti-ations.This is contrary totheweightof the credibleevidence in therecord andconflictswith the testimony of theRespondent's other wit-ness,Tunney52Bochnertestified thathis notes, made at theend of the 16 January1984 meeting,reflectedthe finalization of the agreement after the partieshad gone over all the provisions of the mastercontractincluding thehold items 42DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfor signature contained discrepancies. Thus, as setout by the Administrative Law Judge, Martin hadadded to Respondent's seniority proposal languagewhich seriously altered its meaning. In additionthere was a minor discrepancy in the sick leave lan-guage and a possible discrepancy in the shift start-ing time provision. The contract submitted byMartin contained a health and welfare proposalwhich readsin itsentirety, "The Company shallprovide each eligible employee coverage for healthand welfare at a cost of $30.00 per month to theEmployer." Respondent however had not proposedto provide such coverage but one to check with itsinsurance carrier toseewhat coverage could beprovided at that cost.We agree with the Administrative Law Judgethat because of these discrepancies Respondent wasnot obligated to execute the document submitted byMartin. The issue here, however, is not whether thedocument submitted by Martin contained discrepan-cies but whether, in fact, an oral understanding wasreached. . . . we find that no such agreement wasreached. . . . Although which employees would beeligible under the Respondent's proposal could beinferred from the Union's proposal, other aspectscould not be so inferred because of the differencesin costs.Accordingly, we find thatno understand-ing had been reached on health and welfare bene-fits.Health and Welfare benefits constituted a sub-stantial and significant part of the proposed con-tract. . . . As there was no agreement with respectto a substantial provision of the proposed contract,we find that there was no orally agreed-upon col-lective-bargaining contract.Because of all the above and applying the above lawto the facts in this case, I find and conclude that therewas no orally agreed-on collective-bargaining contractbecause the requisite meeting of the minds regarding allsubstantivematters did not occur.53 Accordingly, the53Roman Iron Works,supra,Koenig Iron Works,supra,Teamsters Local(Reed Graham),supra,LutherManor Nursing Home,supra,AutomaticPlasticMoldingCo, supra,Soarv.NFL FootballLeaguePlayer'sAssn ,supraMoreover,Ido not find the cases cited by the General Counseland the Union to be persuasive in this matter For example, inFashionFurnitureMfgsupra,the Board held that an employer's refusal to exe-cute a written agreement submitted by a union,which admittedly con-tained inadvertent errors, was unlawful when the refusal to sign theagreement did not hinge either on the inadvertent errors in the writtenagreement or a purported condition precedent, but rather on the Union'sdenial of an additional and belated demand for concessions in the agree-ment by the Respondent, especially because of the Union'swillingness tocorrect such inadvertent errors in the agreement InAce Machine Co,supra, the Board affirmed an administrative law judge's finding that twoinadvertent errors in a proposed bargaining agreement submitted to anemployer does not excuse a complete refusal to execute the agreementpreviously reached when the errors could be easily corrected and wereadmittedly not fatal to the entire agreement, nor did the employer assertthat these errors were the cause of the rejection of the agreementInGeorgia Kraft,supra, the Board found that the parties had made spe-cific proposals on all the outstanding contractual issues and that theseproposals were still viable and available for acceptance when the unionagreed to accept the employee's proposals The Board also rejected theemployer's argument that resolution of the contractual issues was alsomade contingent on the resolution of strike-related issuesRespondent was not obligated to execute a collective-bargaining agreement, and when it refused to sign theUnion's draft agreement, the Respondent did not violateSection 8(a)(5) and (1) of the Act. Therefore, I will rec-ommend the dismissal of that part of the complaint appli-cable there.4.The withdrawal of recognitionThe Board's principles concerning an employer'sburden of rebutting an incumbent union's presumption ofmajority status are well settled. A certified union, on ex-piration of the first year following certification, enjoys arebuttable presumption that its majority representativestatus continues.An employer may rebut the presump-tion by demonstrating either that the union in fact nolonger enjoyed majority status, or that its refusal to bar-gain ispredicatedon a good-faith and reasonablygrounded doubt of the Union's majority status.54 Fur-ther, in order to sustain the second of these defenses, theemployer must show that its asserted doubt is based onobjective considerations and that it was not advanced forthe purpose of gaining time in which to undermine theunion.55 Any doubt as to the continuing majority statusmust rest on a reasonable basis and may not depend onunfounded speculation or a subjective state of mind.56The Board's decisions, however, do not require an em-ployer to meet a stringent "clear, cogent, and convinc-ing" standard57 in order to rebut the presumption of aunion's majority status.58Moreover, as the Board inSofco, Inc.,268 NLRB 159(1983),citingCelaneseCorp.,95NLRB 664 (1951),stated:By its very nature, the issue of whether an em-ployer has questioned a union's majority in goodfaith cannot be resolved by resort to any simple for-mula. It can only be answered in the light of the to-tality of all the circumstances involved in a particu-lar case.Thus, even when a particular factor consideredalone would be insufficient to support a good faithdoubt of a union's majority status, the "cumlativeforce of the combination of factors" may be ade-quate to support such a doubts In this regard, wenote that a respondent does not bear the burden ofproving that an actual numerical majority opposesInCharlesSportswearMfg.Co, 231 NLRB 797 (1977),the Board foundthat complete agreement on the terms of a bargaining contract had beenreached bythe parties,and thatthe employerhad engaged in a protectedperiodof bad-faith bargaining during the negotiations.It is clear that these cases are all distinguishable in light ofthe differ-ence in the circumstances present in the instant case54AmericanMirror Co,277 NLRB 1626 (1986),TerrellMachine Co,173 NLRB 1480 (1969), enfd 427 F2d 1088(4th Cir 1970)ss RiesVending Service,272 NLRB 1336 fn 1 (1984),Bennington IronWorks,267NLRB 1285 (1983),GuerdonIndustries,218NLRB 658(1975),TerrellMachine Co, supra55 Ries Vending Service,supra,NLRB v Gulfmont Hotel Co,362 F 2d588 (5th Cir 1966)5'NLRBv.Pennco,Inc,684 F 2d 340 (6th Cir 1982), enfg 242NLRB 467 (1979), certdenied 459U S 944 (1982), supp dec 250NLRB 716 (1980),NLRB v Tahoe Nugget,584 F 2d 293 (9th Cir 1978),cert denied 442 U S 921 (1979)58Ries Vending Services,supra KELLY'S PRIVATE CAR SERVICE43the union.7 However, it must demonstrate that ithad objective reasons for doubting the union's ma-jority status.86Golden State Habilitation ConvalescentCenter v.NLRB,566F.2d 77,80 (9th Cir.1977), denying enf. of224 NLRB 1618 (1976),see alsoNationalCash Register Co v NLRB, 494F.2d 109 (8thCir. 1974)7LaystromMfg.Co, 151 NLRB 1482 (1965), enf.denied onother grounds359 F.2d 799 (7th Cir. 1966); see alsoNLRB v.Randle-Eastern Ambulance Service,584 F 2d720 (5th Cir. 1978).9Laystrom Mfg.Co., supra 09Additionally, the Respondent must raise such doubt in acontext free of unfair labor practices.60The Respondent contends that its refusal to continueto recognize the Union as the bargaining representativeof its employees in an appropriate unit was not in viola-tion of the Act because the Union in fact did not repre-sent a majority of the Respondent's employees at thetime it withdrew recognition and/or that the Respondenthad a good-faith doubt as to the Union's majority statusbased on objective considerations. Both the GeneralCounsel and the Union contend that the Respondent'swithdrawal of recognition of the Union was unlawfuland violated Section 8(a)(5) and (1) of the Act.The Respondent asserts that substantial employee turn-over, a lack of awareness by employees of the Boardelection, or that the Union represented them for purposesof collective bargaining, the Union's failure to forward adraft of a proposed agreement from November 1982 untilApril 1985 2-1/2 years later, and the Union's "total inac-tivityand abandonment" of the employees, constitute"unusual circumstances" that relieved the Respondent of"any further obligation to bargain with Local 3036 in1984, 1985, or 1986," and provides "evidence of a suffi-cient objective basis for reasonably doubting the majoritystatus of Local 3036 years after the certification year hadlong since expired." I do not agree.The Respondentstates inits brief-[B]y 1984-1986 Kelly's had experiencedseveraldistinctivelayers of employee turnover. . . . [S]incethe January, 1981 election in which Local 3036 hadprevailed by a 15-14 vote, Kelly's experienced a500% rate of employee turnover with only three (3)eligible voters still in its employ in [1985].That the Respondent experienced a 500 percent rate ofturnover during the period 1981-1985, and that its workforce at the time of the Respondent's withdrawal of rec-ognition from the Union was completely different exceptfor three employees, is not contested in the record. How-ever,while both theBoard andthe courts have foundemployee turnover to be a factor in determining the ex-istence of objective considerations sufficient to justify awithdrawal of recognition, the Board has ruled, with59Generally,several indicia of loss of majority support are required,and no one factor(e g , high employer turnover or union dormancy) isdeterminativeSouleGlass &Glazing Co. v. NLRB,652 F 2d 1055 (1stCir 1981)80Guerdon Industries,supra,Nu-SouthernDyeing&Finishing,179NLRB 573 fn 1(1969), enfd. in part 444 F 2d 11 (4th Cir 1971)court approval, that turnover among employees cannot,by itself, be used as a basis for belief that a union has lostmajority support since it is presumed that, absent evi-dence that would justify a contrary conclusion, new em-ployees will support the union in the same ratio as thosewhom they have replaced.61 Moreover, this is particu-larly true when high turnover is prevalent in the industryinvolved. 62The next "privotal" factor listed in the Respondent'sbrief isThe Kelly's employees have neither indicated tomanagement they are aware of a 1981 Board elec-tion or that Local 3036 represents them.They indi-cated instead, just the reverse.The Respondent maintains that this indicates a lack ofsupport of the Union by its employees and evidences theUnion's "total inactivity and abandonment, by 1984, vir-tually of the Kelly's drivers." In this regard, testimonywas adduced from the Respondent's owner and managerEdward Kelly to the effect that he believes a majority ofthe Respondent's employees no longer support the Unionbecause on "numerous occasions,"drivers asked him,"[W]hatever happened to the Union?" Kelly stated thattherewere "so many" employees who were unawarethat the Union had won a Board election in 1981 that "asfar as they were concerned, there was no union in myoffice." Kelly also testified that on "numerous occasions"employeeswould "bring up a union non-related to3036," and that employees "joked" about the Union "notbeing there." Kelly added that when this occurred, otheremployees would ask, "What Union are you talkingabout?", and he therefore knew that these employees"knew nothing of a union being in my office."While it is true that the Board has held that expres-sions of antiunion sentiment can constitute sufficient ob-jective evidence to support a good-faith and reasonablygrounded doubt of a union's continued majoritystatus,63theBoard has also held that such statements mustconvey a clear intention by the employees not to be rep-resented by the Union .64 Clearly, the above statementswould not constitute expressions of employee rejectionof the Unionas their bargaining agent.Additionally,Kelly's testimony about the various employee statementsmade directly to, or overheard by, him wasin largemeasure speculative, conjectural, and vague, and lacking81LockheedEngineeringCo, 271NLRB 119 fn 2 (1984),Sahara-TahoeHotel,241 NLRB 106 (1979),Club Cal-Neva,231NLRB 22 (1977) (theturnover of employees each year during the term of a last agreement hadbeen approximately 500 percent),Whisper Soft Mills, Inc vNLRB754F 2d 1381 (9th Cir1984),SouleGlass & Glazing Co. v NLRB,supra,NLRB v. King Radio Corp,510 F 2d 1154 ( 10th Cir 1975),cert denied423 U S 839 (1975) (wherethe numberof employees had risen to 876from343, andin a 5-year period since certification,4214 persons hadbeenhiredand 3433terminatedThe court held the turnover did notafford reasonablegrounds for doubting the union'smajority)52 Kellytestified that light turnoverof employees is "characteristic ofthe [private car transportation]industry in general" SeeNLRB v. A. WThompson,Inc, 525 F 2d 872 (5th Cir 1976),NLRB v Hondo DrillingCo, 525 F 2d 864 (5th Cir. 1976), certdenied 429U S 818 (1976)63Sofco,inc , supra,NLRB v Middleboro Fire Apparatus,590 F 2d 4(1st Cir 1978)64Gregory's, Inc,242 NLRB 644 (1979) 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin specificityregardingthe identity of these employeesand as to the details and dates of the conversations oroccurrences.65Moreover, much of Kelly's testimony inthisconnection constituted self-serving,general asser-tions by an employer thatin itsopinion the employeesdid not support the Union.66 Importantly, the Respond-ent presented no evidence showing that any employeeever expressed a desire not to be represented by theUnion.67 Therefore, the Respondent has presented noadequate evidence to establish that a majority of its em-ployees rejected the Union as their bargaining represent-ative at any time relevant.The Respondentalso listsas a factor in its brief:The union abandoned the drivers and totallyfailed to properly pursue the interests of the driversby failing to forward to Kelly's a draft agreementfor two and one half (2-1/2) years from November,1982 until April, 1985.Closely aligned with the preceding point is thenotion that under Board law, Local 3036abandonedany representativeinterestthat itmay have hadduring its certification year in later years by reasonof itslathes,its failure to represent the drivers andthe500% employee turnover experienced atKelly's.The Respondent has sought to characterize the passageof time in this case as a waiver by the Union of its rightto bargain, thereby allowing the Respondent to lawfullywithdraw its recognition of the Union. Such a waiver,however, may only be proven by a clear and unequivo-cal evidencing of such intent by a labor organization.68Additionally, although the Board has recognized this cri-terion as one that may help to establish a good-faithdoubt of the majority status of a labor organization,69the mere passage of time, by itself, does not constitutesuch proof of waiver, nor is it considered to be sufficientevidence of a dissipation of majority status.70 The Actdoes not impose any timelimiton good-faith bargain-ing.7 iIn the instant case the record evidence shows thatafter the Union's certification as the bargaining repre-sentative of the Respondent's employees in an appropri-85RobertshawControlsCo,263NLRB 958 (1982),Gregory's Inc,supra,NLRB v. Tahoe Nugget,Inc,supra86NLRB v Tahoe Nugget, Inc,supra,IndustrialWorkers Local289 vNLRB,476 F 2d 868 (D C Cir 1973),NLRB Y Little RockDowntowner,414 F 2d1084 (8thCir 1969)67 Gregory's,Inc.,supra.88Soule Glass & Glazing Co. v NLRB,supra,Conkle Funeral Home,266 NLRB 295, 297-298 (1983)69Club Cal-Neva,supra,NLRB v. Tahoe Nugget Inc,supra70As stated inLong Island College Hospital,228 NLRB 83, 86 (1977)Certificationisnot a licensewhich, uponthe mere passage of time,expires as if it were a license to operate amotor vehicle Rather, cer-tification is a keywhichopens a collective-bargaining relationshipThat relationshipremains viable until some material circumstancearises to place the continued existence of that relationship in ques-tionThe passageof time, alone,is, as noted, not such a material cir-cumstance See, for example,Ray Brooks v NL.R B,348 U S 96, 98(1954),King Radio Corporation,208NLRB 578 (1974), enfd 510F 2d 1154 (C.A 10, 1975),LaystromManufacturing Co,151NLRB1482, 1483 (1965)71 Lockheed Engineering Co,supraate unit on 5 February 1982, the Respondent and theUnion held six or seven negotiating sessions from 26April 1982, through 3 November 1982. At the close ofthe lastmeeting, the Respondent requested and theUnion agreed to prepare a proposed draft collective-bar-gaining agreement to be sent to the Respondent forreview.However, due to the Union'sconcentrating allitsefforts into the renegotiation of its expiring mastercontract with the Metropolitan Taxicab Board of Tradeaffecting the Union's entire membership except for theRespondent's employees, and solving its internal unionelection problems, no further negotiation meetings wereheld between the parties at the end of 1982 or during theentire year of 1983 nor was a draft of a proposed bar-gaining agreement forwarded to the Respondent duringthis period.Rosenthal testified that notwithstanding the Union'spreoccupation with the master contract negotiations andinternal union election problems, he attempted to contacttheRespondent's attorney, Tunney, by telephone be-tween 5 and 10 times January through March 1983, butwas unable to do so because Tunney was never availableand did not return Rosenthal's calls. Bochner testifiedthat he tried calling Tunney "for a period prior to Janu-ary 1984" in order to arrange a meeting to finalize thebargaining agreement but was also unsuccessful in doingso.Tunney, on the other hand, testified that after the lastnegotiationmeeting in November 1982, several monthspassed before the Union contacted him, and then Rosen-thal called him two or three times in late 1983 to explainthe Union's delay in preparing and forwarding a draftbargaining agreement to the Respondent. Tunney's re-sponse each time was to request a copy of the proposedbargaining agreement and Rosenthal promised to "getback to him." Be that as it may,72 either Bochner orRosenthal did finally reach Tunney in early January1984, and Tunney agreed to meet with them regardingthe status of the negotiations.The parties met to discuss negotiations on 16 January1984.On 5 February 1984, Rosenthal, using the 1981"Excelsiorlist"established for the Board's election inthat year, notified the Respondent's employees on thatlistand still working for the Respondent, regarding theprogress of the negotiations. By letter dated 8 March1984 Bochner notified Tunney that the draft agreementwas completed and requested a meeting between the par-ties to review the provisions and to have it signed.Tunney never sent a reply to Bochner's letter, and whenBochner attempted to contact Tunney by telephone, hewas advised that Tunney was ill. Rosenthal now testifiedthat from March through June 1984, he unsuccessfullyattempted to reach Tunney by telephoning his office be-tween 10 and 20 times, and Tunney never returned his72 I creditthe testimonyof Rosenthaland Bochner regarding their un-successful attempts to reach Tunney in 1983 The recordindicates thatTunney was, in fact, difficult to reach at the Putney, Twombly law firm,perhapsbecause of his changing relationship with hisemployer.Rosen-thal,Bochner,and Stolowall testifiedregardingtheir difficulty in reach-ing Tunney, and Tunney's failureto returntheir calls, andfor that matterso did the Respondent'switnessKelly, and Tunney's testimony did not,in substance,contradict or denythis,nor did Tunney offer any explana-tion in regard thereto KELLY'S PRIVATE CAR SERVICEcalls although Rosenthalleftmessagesfor him to do so.By letter dated 12 June 1984 Rosenthal notified the Re-spondent that the draftbargaining agreementwas readyand that, since the Union was experiencing severe diffi-culties inreaching Tunney, if the Respondent failed tocontact the Union within 10 days to arrangea meeting toreview theagreement,theUnion would "refer thematter to the National Labor Relations Board." Nothearing from the Respondent, Rosenthal called Kelly on27 June and was advised that Tunney had left "PutneyTwombly" and the Respondentwas seeking new legalcounsel,whereupon Rosenthal told Kelly that if the ne-gotiationswere not "resolved very soon" the Unionwould file a charge with the Board.On 17 July 1984 the Union filed an unfair labor prac-tice chargeagainst the Respondentwith the Board thatwas subsequentlydismissedby theRegionalDirector forRegion 29 on 12 October 1984, as detailed. The Union,using the same listing as usedfor its priorcommunicationto the Respondent's employees, notified these employeesby letter dated 24 July 1984 about the charge being filedand the reason therefor. During the investigation of thepending charge, the Unionsent a mailgramto the Re-spondent dated 14 September 1984 demanding"immedi-ate negotiationsto complete the collectivebargainingagreement."In responseby letter dated 25 September1984, Tunney requested that the Union send a copy ofthe proposed draft agreement to him for review. Byletter dated 8 October 1984 Rosenthal informed Tunneythat Bochner was on vacation and on his return wouldforward the proposedagreementto him. On Bochner'sreturn, however, the proposed draft agreement that heprofessed he had completed could not be found in anyform and, therefore, nothing was forwarded to the Re-spondent.On 17 October 1984 the Union notified thesame employees it had contacted before about the Re-gion's dismissalof the charge and promised to "explorefurther action" to compel the Respondent to "live up tothe agreement."Again on 20 December 1984 the Unionadvised these employees that there were "no new devel-opments" in the matter.After Bochner left the law firmrepresentingthe Unionon 17 January 1985, the drafting of the proposed bar-gaining agreement was assignedto another attorney,David Stolow. Stolow related that he attempted to con-tactTunney "three or fourtimes"in lateJanuary orearly February 1985, but was unsuccessful in doing so.Stolow testified uncontradictedly that he was finally ableto reach Tunney by telephone in late February 1985, andhe advised Tunney that he would prepare the proposeddraft bargaining agreementbased on Bochner's notes, ifthatwas acceptable with Tunney, and Tunney repliedthat Stolow should send the proposedagreement to him,when completed, for review with his client. On 17 April1985 Stolow forwarded a copy of the completed pro-posed draftbargaining agreementto Tunney. Correctionsto the agreement were sent by Stolow to Tunney on 22April 1985. Failing to hear from Tunney regarding theproposedagreementand being unsuccessfulagain in con-tacting Tunney by telephone in late April or early May1985, Stolow wrote to Tunney on 16 May 1985 request-ing a meetingbetween theparties"to finalize" the col-45lective-bargaining agreement.By letter dated 21 May1985 Tunney advised Stolow that he had reviewed theagreement and would meet with the Respondent andthen contact Stolow "shortly thereafter."On 3 June 1985 Stolow telephoned Tunney and ameeting between the parties was arranged for 10 June1985.This was rescheduled the next day by Tunney for13 June 1985. As described in detail above, the partiesmet only briefly on 13 June 1985 because the Respond-ent had discharged "Putney Twombly" as its legal coun-sel as Tunney had now severed all connection with thatlaw firm, and because Kelly himself had experienced dif-ficulty contacting Tunney directly through that firm. On18 and 27 June 1985, when union officials appeared atthe Respondent's place of business to speak to the Re-spondent's employees, they were rebuffed by the Re-spondent'smanagement representatives as set forthabove, evidencing a clear intention by the Respondentnot to deal with the Union as its employees' bargainingrepresentative.In applying Board and court law to the facts presentin this case, I cannot find nor conclude that the Union"abandoned any representative interest" in the unit em-ployees.Although the Union must accept responsibilityfor the lack of negotiations during 1983 since it failed toprepare and send a draft bargaining agreement to the Re-spondent, as agreed on in November 1982, its attempts tocontact the Respondent's attorney during this period,while unsuccessful and seemingly tentative, perhaps dueto the master contract negotiations and internal unionproblems, was still some evidence of the Union's interestin negotiating a collective-bargaining agreement as therepresentative of the Respondent's employees, and theRespondent must be perceived as having recognized thiscontinued interest since it agreed to meet with theUnion's representativeson 16 January 1984, without thenraising any issue regarding the Union's majority status.Moreover, the Union's subsequent actions dispel anynotion that the Union abandoned its position as the ex-clusive collective-bargaining representative of the Re-spondent's employees. Frustrated by being unable toreach the Respondent's attorney and to arrange a meet-ing between the parties, the Union filed an unfair laborpractice charge with the Board in July 1984. In Septem-ber 1984, the Respondent requested a copy of the pro-posed draft collective-bargaining agreement. The Re-spondent continued to request the draft agreementthrough March 1985 and did, in fact, review the agree-ment in April or May 1985. Moreover, the Respondent,notwithstanding the long delay in receiving the proposeddraft bargaining agreement, agreed to meet with theUnion in June 1985, and at no previous time expressedany doubts about the Union's continued majority status.Additionally, the evidence does indicate that the Unionalso made attempts to maintain contact with the bargain-ing unit employees, although some question can be raisedabout the effectiveness of the steps it took to accomplishthis.In sum, the record evidence indicates that the Unionmaintained contact with the Respondent, or attempted todo so, and communicated with some bargaining unit em- 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees with varying degrees of success. And althoughthe Respondent may argue that the Union abandoned theemployees because itfailed to forward a draft of the pro-posed collective-bargaining agreement until April 1985,this argument becomes untenable when reviewed in lightof the circumstances, the willingness of the Respondenttomeet with the Union, its continuing requests for theproposed bargaining agreement, and its finally reviewingthe agreement and acquiescing to meet with the Unionfor discussions in June 1985.Moreover,the Respondent'sactions cannot reasonably be construed as those of anemployer who has a good-faith doubt that a union con-tinues to represent a majority of its employees.From all the above I find that the Respondent cannotrely on the Union's inactivity to support a reasonablybased doubt of continued majority support nor do I findthat the facts support the conclusion that the Unionabandoned its representative interest in the unit employ-ees.7 373LockheedEngineering Co.,supra(the union's certification was over7-1/2 years old,no collective-bargaining agreement had been signed, andthere had been no bargaining between the parties for over ayear),ClubCal-Neva,supra;Pioneer Inn,228 NLRB 1263(1977),Long Island CollegeHospital,supra;NLRB v. Tahoe Nugget,Inc,supraAdditionally the casescited by theRespondent in support of its abovecontentions are clearly distinguishableInWhisper SoftMills vNLRB,supra,the court held that although the presumption that new employeeswill support the union in the same ratio as those whomtheyhave re-placed, this presumption does not extend to strikers,as were involved inthat case.Moreover,the Union throughout the strike demanded that theemployer reinstate all the strikers,which wouldresult in a loss of em-ploymentfor a majority ofthe new employees Thus it could not be pre-sumed that these employees would support the union in any ratio, andturnover of employees became a significantfactorThesecircumstancesare not present in the instant case InPepeLine Development Co, 272NLRB 48(1984), the Board held that the employer's receipt of a petitionsigned by a majority of unit employees, following expirationof the ex-tended certification year,providedthe objective consideration necessaryto support a good-faith doubtof theunion'smajority statusThere wasno employee petition signed by a majority of the unit employees presentin the instant caseInU-Save Food Warehouse,271NLRB 710 (1984),the Board foundthat management's uncontradicted testimony regarding specifically identi-fied employees disclosed unambiguous statements made at sufficientlyidentified prerecognition withdrawal periods of time, constituted highlyprobative evidence,and, along with the inactivityof theunion, was suffi-cient evidence to rebut the resumption that new employees will supportthe union in the same ratio as those whomtheyreplaceAs indicated, inthe instant case the evidence adduced by the Respondent in this regardwas nonspecific regarding the identityof employeeswho made suchstatements and when and wherethey weremade,and, importantly, thestatements did notconvey a clearintentionby the employees not to berepresentedby the UnionInIndustrialWaste Service,268 NLRB 1180 (1984), the employer re-ceived a petition signed by a majorityof the employeesstating, "Wedon't wantthe Union." Thiswas sufficientto givethe employer a good-faith doubtof the Union'smajority status, again unlike the facts in theinstant case InArkay PackagingCorp,227 NLRB 397 (1976),the Boardfound that the employer had a reasonably based doubtof theunion's ma-jority statusbecause the employer'scommunicationsto theunions in-volved advised that strikers,who wereunion members,weregoing to bereplaced,that the unions failed to respond to the employer's letters and,after the replacements were hired,the unions madeno effort tocontactthe employer or to policeits collective-bargaining agreement.The Boardheld thatto apply thepresumption that new employeeswill be presumedto supporta union in the same ratio as those whom they replace was un-warrantedbecause ofthe circumstances therein and especially since sink-erswereinvolvedAgain,the differencesbetweenthe instant case andArkay Packagingisobvious,i e , strikers are notinvolvedand I did notfind sufficientevidenceto supporta conclusion thatthe Unionabandonedits representationof theRespondent's unit employeesLast, the Respondent asserts in its briefMoreover, for Kellys to continue to recognizeand negotiate with a union which no longer repre-sented an uncoerced majority of its employeeswould have represented a violation by Kellys ofSection 8(a)(2) of the Act.Because of my above findings, I conclude that this asser-tion has no merit.In consideration of all the foregoing74 I fmd and con-clude that the Respondent has totally failed to affirma-tively establish either that the Union actually lost its ma-jority status, or that its alleged good-faith doubt wasbased on objective considerations and, therefore, whenthe Respondent withdrew its recognition of the Union,this constituted an unlawful failure and refusal to recog-nize and bargain with the Union as the exclusive bargain-ing representative of the Respondent's employees in theappropriate unit in violation of Section 8(a)(5) and (1) ofthe Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIV, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI. THE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(1) and (5) of the Act, I shall recommend that itbe required to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act. I shall recommend that the Respondentbe ordered to recognize and, on request, bargain withtheUnion as the bargaining representative of the em-ployees in the appropriate unit and to post appropriatenotices.Additionally, the General Counsel requests in her briefthatFinally, inColonialManor Convalescent & Nursing Center,188 NLRB861 (1971),the Boardfoundthat the union's failure to attend the lastscheduled negotiation sessionwithout any notice to the employer, and itsfailureto do anythingfor 3months after it received notice of the dismis-sal of an employee decertification petition,established a reasonable basisfor doubting the union'smajoritystatus In the instant case, and althoughtherewas a lengthy passageof time before abargaining agreement wasdraftedand sent,the Unionstillmaintainedcontact with theRespondentsufficient to evidenceits interest in representing the unit employees and itmighteven be stronglyargued that the Respondent, in effect, waived thepassage of time as a factor when it agreed to meet withthe Union eachtime it was requestedto do so after 3 November1982 and agreed toreview the draftbargaining agreementinApril 1985 withoutraising thisas a defense14 Inlight ofthe circumstances discussed,I also do not fmd that theclosenessof the Union's victory in theBoard electionaffects my findingsand conclusions KELLY'S PRIVATE CAR SERVICE[T]he recommended remedial order include a vi-sitorial [sic] clause, authorizing the Board to engagein discovery under the Federal Rules of Civil Pro-cedure that it will be able to monitor compliancewith the Board's order, as enforced by the court ofappeals. 22A visttonal [sic]clause permits an agency to examine thebooks and records of a respondent and to take statements from itsofficersand employees and others for the purpose of determiningor securing compliance with a court's judgmentThe discoveryrules of the Federal Rules of Civil Procedure provide a mechanismfor achieving the objectives of a visitonal[sic] clauseUnder the circumstances of this case, however, I find itunnecessary to include such a clause. Although the Gen-eralCounsel makes a fine and detailed presentation ofthe historical and legislative background and general jus-tification for such remedial relief, she has failed to dem-onstrate sufficient grounds for the need for a visitatorialclause in this case. Therefore, I deny the General Coun-sel'srequest for such a clause in the recommendedOrder.75CONCLUSIONS OF LAW1.The Respondent,W.A.D. Rentals, Limited d/b/aKelly's Private Car Service, is now and has been at alltimes relevant an employerengaged incommerce withinthe meaningof Section 2(2), (6), and (7) of the Act.2.Local 3036, Taxi Drivers and Allied WorkersUnion, Service Employees International Union, AFL-CIO-CLC is a labor organization within the meaning ofSection 2(5) of the Act.3.All full-time and regularpart-time drivers employedby the Employer at its Queens, New York garage, ex-cluding all office clerical employees, dispatchers, book-keepers,managementpersonnel, guards, and all supervi-sors as defined in Section 2(11) of the Act, constitute aunit appropriate for the purposes of collective bargainingwithin themeaning ofSection 9(b) of the Act.4.At all timesmaterial, the Union has been and is theexclusive bargaining representative of all the employeeswithin the above-described unit appropriate for the pur-poses of collectivebargainingwithin the meaning of Sec-tion 9(a) of the Act.5.The Respondent has engaged in, and isengaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act by failing and refusing to rec-ognize and bargain in good faith with the Union as theexclusive representative of the employees in the appro-priate unit.6.By failing and refusing to execute a written contractallegedly embodyingan agreementreached between theRespondent and the Union with respect to terms andconditions of employment of the Respondent's unit em-ployees, the Respondent hasnotviolated Section 8(a)(5)and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.75Hohn Industries,283 NLRB 71 (1987),Nathan's Furniture Store, 278NLRB 268 (1986)47On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed76ORDERThe Respondent,W.A.D.Rentals,Limited d/b/aKelly's Private Car Service, Queens, New York, its offi-cers,agents, successors,and assigns, shall1.Cease and desist from(a) Failing orrefusingto recognize and bargain collec-tively in good faith with the Union as the exclusive rep-resentative of all its employees in the appropriate unit.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain collectivelywith the Union as the exclusive representative of all em-ployees in the appropriate unit regarding rates of pay,hours of employment, and other terms and conditions ofemployment and, if an understanding is reached, embodysuch understandingin a signed agreement.(b) Post at at its Queens, New York facility copies ofthe attached notice marked "Appendix."77 Copies of thenotice, on forms provided by theRegionalDirector forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.? 6 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.77 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to recognize and bargaincollectively in good faith with Local 3036, Taxi Driversand Allied Workers Union, Service Employees Interna- 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtionalUnion, AFL-CIO-CLC as the exclusive represent-ative of all employees in the following appropriate unit:All full-time regular part-time drivers employedby the Employer at it's Queens, New Yorkgarage,excluding all office clerical employees, dispatchers,book-keepers,managementpersonnel, guards and allsupervisors as defined in Section 2(11) of the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL recognize and, on request, bargain collec-tively with Local 3036, Taxi Drivers andAlliedWorkersUnion,Service Employees InternationalUnion,AFL-CIO-CLC asthe exclusive representative of all employ-ees in the appropriate unit rates of pay,hours of employ-ment,and other terms and conditions of employmentand, if an understanding is reached,embody such under-standing in a signed agreement.W.A.D.RENTALS,LIMITEDD/B/AKELLY'S PRIVATECAR SERVICE